United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 97-2423WA
                                     _____________

Arkansas Emergency Transport LLC,        *
                                         *
               Plaintiff-Appellee,       *
                                         *
      v.                                 *
                                         * Appeal from the United States
City of Texarkana, Arkansas,             * District Court for the Western
                                         * District of Arkansas.
               Defendant,                *
__________________                       *       [UNPUBLISHED]
                                         *
Lifenet, Inc.,                           *
                                         *
               Movant-Appellant.         *
                                   _____________

                              Submitted: December 10, 1997
                                  Filed: December 17, 1997
                                   _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Lifenet, Inc. appeals the district court's order denying Lifenet's motion for
intervention. Lifenet's appeal is nothing more than an extension of Lifenet's Johnny-
come-lately attempt to intervene after Lifenet's litigation strategy to stay out of this case
to bolster the City of Texarkana's argument that Arkansas Emergency Transport's
complaint should be dismissed because Lifenet was a necessary party backfired when
the district court resolved the issue of the City's liability in Arkansas Emergency
Transport's favor. We review the district court's ruling on the timeliness of a motion
to intervene as a matter of right under a well-established standard, and we are satisfied
the district court correctly applied the controlling law. We thus affirm on the basis of
the district court's ruling without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-